FILED IN
                                                                                                  4th COURT OF APPEALS
                                                                                                   SAN ANTONIO, TEXAS
                                   fioatlib @ourt of €tmrsls                                      4/27/2015 9:40:47 AM
                                                                                                    KEITH E. HOTTLE
                                                                                                          Clerk



 Court of Appeals     No, if known' 04-15-00125-CR
 Trial Court Style:   State v. Hector Ramirez

 rriat court No.. 20 1 3C R2994-W1

 I am the official responsible for prepuing the clerk's record/reporter's record [circle one] in the above-
 referenced appeal. The approximate date oftial ry6s; n/a
 The record was originally due: April6, 2ots
 I anticipate the length of the record to be: n/a

 I am unable to file the recorrd by the date such record is due because [check one]:

 D        the appellant is not entitled to appeal without payng tlre fee, and the appellant has failed to pay the
          fee or make arrangements to paythe fee for preparing such record-


 n        my otherduties or activities precludeworking on therecord and includethe following [atractl
          additional pages if neededl :




 tr       Other. Explain [attach additional pages if needed]. There was no record 1a1le ln this cause.



 I anticipatethe record will be completed by:         n/a
 I, asthe               oourt official, certify thd a copy ofthis Notification of Late Record   has bee,n served by first class
 mail of fur to the parties to the judgrnent or order being ap,pealed.

 Da&.412An5                                 Signature:
                                            Printed
                                            Name: Lisa      J. Ramos
                                           .1.1r1r.   Official Court Reporter, 227th District Court

Rev. 1.8.14